SUMMARY ORDER
Wu Lian, though counsel, petitions for review of the BIA decision affirming the decision of Immigration Judge (“IJ”) Helen Sichel denying his applications for asylum, withholding of removal, and CAT relief. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA summarily affirms the decision of the IJ without issuing an opinion, see 8 C.F.R. § 1003.1(e)(4), this Court reviews the IJ’s decision as the final agency determination. See, e.g., Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005); Yu Sheng Zhang v. U.S. Dep’t of Justice, 362 F.3d 155, 158 (2d Cir.2004). This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard, treating them as “conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see, e.g., Zhou Yun Zhang v. INS, 386 F.3d 66, 73 & n. 7 (2d Cir.2004).
Upon our review of the record, we conclude that substantial evidence supports the adverse credibility determination of the IJ.
As the IJ’s decision denying Lian’s claim for withholding of removal was based on her denial of asylum, that decision is also supported by substantial evidence. The IJ’s denial of CAT relief was also proper, as there is no evidence in the record that it is more likely than not that Lian would be tortured if he returned to China. See 8 C.F.R. § 208.16(c)(2); see also Wang v. Ashcroft, 320 F.3d 130, 133 (2d Cir.2003).
*7For the foregoing reasons, the petition for review is DENIED in all respects. Having completed our review, any stay of removal that the Court previously granted in this proceeding is VACATED, and any pending motion for a stay of removal in this proceeding is DENIED as moot. Any pending request for oral argument in this proceeding is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).